DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 05/12/2022. Claims 1, 12, and 21 have been amended. Claims 5 and 16 have been previously cancelled. Claims 1-4, 6-15, and 17-22 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

 Claim Objections
Claims 4, 6, 8, 15, 17, 19, 20, and 21 are objected to because these claims recite the limitation “the data model” which has insufficient antecedent basis. The Examiner has interpreted “the data model” as “the machine learning model” recited in claims 1, 12, and 21.
Appropriate correction is required.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant's arguments regarding claims 1 and 12, have been fully considered but they are not persuasive. Applicant contends that, on page 3, Rocamora (Col.4, lines 27-49) does not teach a data model that has been trained to determine whether the compression algorithm used to compress host application data is likely to yield the greatest compression ratio in compression with other compression algorithms. Specifically, “Even as characterized in the rejection Rocamora merely recognize that different compression techniques yield different compression for different data. The passage says nothing about analyzing compressed data to determine that it could be more efficiently compressed with a different compression algorithm”.  
The Examiner respectively disagrees. The limitation, recited in claims 1 and 12,  “determine whether the compression algorithm used to compress the host application data identified as being in the compressed state is likely to yield the greatest compression ratio in comparison with other compression algorithms with which the data model has been trained”, is looking for a compression algorithm that provides the smallest compressed size (i.e. greatest compression ratio). A compression algorithm provides the smallest data size may not necessarily be the most efficient compression algorithm, as indicated in Ferranti, “For illustration, a compression technique that allows data to be uncompressed more rapidly can be preferred for data that is queried more frequently by the analysis device 50, even when this may result in a less pronounced reduction storage space for the compressed data. A compression technique that provides more pronounced reduction in data size during compression can be preferred for data that is queried infrequently by the analysis device 50 ([0161]).” Therefore, the most efficient compression algorithm for one type of data may not produce the smallest compression size (i.e. greatest compression ratio). Furthermore, the recited limitation does not require a recommendation engine to determine whether data/blocks could be compressed with a different compression algorithm.
(2) The rest of Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 (3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferranti et al. (US 2022/0245096), hereinafter Ferranti in view of More et al. (US 2020/0272605), hereinafter More, and further in view of Rocamora et al. (US 10,120,893), hereinafter Rocamora.
Regarding claims 1 and 12, taking claim 1 as exemplary, Ferranti teaches an apparatus comprising: 
at least one compute node (Ferranti, Fig.1, decision making device 20) that manages access to non-volatile storage (Ferranti, [0140], The storage device(s) 41, 42, 43 may include a non-volatile storage medium; [0147], the manner in which data is processed at the data sources 31, 32, 33 prior to outputting the data is determined by a decision making device 20), the compute node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage; 
a machine learning data model (Fig.4, model/profile 36; [0142], an analysis device 50. The analysis device 50 may be operative to retrieve stored data from the storage device(s) 41, 42, 43 for further analysis; Note – data model is the combination of model/profile and analysis device) that has been trained to recognize from compressed data (Ferranti, [0074], execute the machine learning algorithm to generate an update of a data model or profile associated with a data source.; [0147], The decision making device 20 employs a machine learning algorithm; [0148], the decision making device 20 may generate profiles or models for data compression; [0159], A machine learning method is used to update the models 25 with new data): 
data compression state (Ferranti, [0177], The data model or profile may determine the uncompressing algorithm that must be applied to the stored compressed data); 
one of a plurality of different compression algorithms (Ferranti, [0115], The compression techniques may be selected from Lempel-Ziv-type compression algorithms, run-length encoding, and similar approaches) used to perform compression on data (Ferranti, [0177], The data model or profile may determine the uncompressing algorithm that must be applied to the stored compressed data; Note – the data model needs to know the compression algorithm used to compress the data in order for the data model to determine a corresponding algorithm to decompress the compressed data); and
compressibility of different data types with the ones of the plurality of different compression algorithms; and 
a recommendation engine that uses the machine learning data model to analyze the host application data stored on the non-volatile storage to identify the compression state of the host application data stored on the non-volatile storage to: (Ferranti, [0150], The interface 22 may optionally be operative to receive information from the analysis device 50 and/or from the data sources 31, 32, 33 and/or from the storage device(s) 40. The received information may allow the decision making device 20 to determine, using a suitable quality metric (such as compression and/or loss incurred during compression and/or quality of the results generated by the analysis device 50) in dependence on the compression that is being applied by the data sources, whether and how a machine learning algorithm for selecting the compression technique is to be modified);
prompt compression of at least some of the host application data that is identified by the data model as being in an uncompressed state (Ferranti, [0158]; [0159], Compression is implemented with a machine learning based decision making device 20 that can determine when to use which kind of compression);
identify the compression algorithm of the plurality of different compression algorithms used to compress at least some of the host application data that is identified by the data model as being in a compressed state (Ferranti, [0177]); and
determine whether the compression algorithm used to compress the host application data identified as being in the compressed state is likely to yield the greatest compression ratio in comparison with other compression algorithms with which the data model has been trained (Ferranti, [0014]; [0161], A compression technique that provides more pronounced reduction in data size during compression can be preferred for data that is queried infrequently by the analysis device 50; [0191], The methods and system according to embodiments allow compression to be optimized. Different compression algorithms exist that focus on storing the data in a more compact fashion).  
Ferranti teaches a computer node manages data stored in non-volatile storages, nevertheless, Ferranti does not explicitly teach the computer node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage, as claimed. Ferranti teaches selecting a compression algorithm that optimizes data compression, nevertheless, Ferranti does not explicitly teach determine whether the compression algorithm used to compress the host application data identified as being in the compressed state is likely to yield the greatest compression ratio in comparison with other compression algorithms, as claimed. Ferranti also does not explicitly teach compressibility of different data types with the ones of the plurality of different compression algorithms, as claimed.
However, Ferranti in view of More teaches at least one compute node (More, [0039], server computer system 104) that manages access to non-volatile storage, the compute node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage (More, [0039], the server computer system 104 may receive a command from the client computer system 102 and forward all or part of the command to the server computer system 106 or the storage system 108; [0036]);
a machine learning data model (More, [0067], a trained compressor model) that has been trained to recognize from compressed data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferranti to incorporate teachings of More to include a computer node receives memory access commands from a host and manages nonvolatile storage devices by performing the memory access commands. A person of ordinary skill in the art would have been motivated to combine the teachings of Ferranti with More because it improves efficiency and usability of the system disclosed in Ferranti by allowing a client/host to access storage devices of the system (More, [0031], [0035], [0039]
The combination of Ferranti teaches selecting a compression algorithm the optimizes data compression, nevertheless, Ferranti does not explicitly teach determine whether the compression algorithm used to compress the host application data identified as being in the compressed state is likely to yield the greatest compression ratio in comparison with other compression algorithms, as claimed. Ferranti also does not explicitly teach compressibility of different data types with the ones of the plurality of different compression algorithms, as claimed.
However, the combination of Ferranti in view of Rocamora teaches a machine learning data model that has been trained to recognize from compressed data: compressibility of different data types with the ones of the plurality of different compression algorithms (Rocamora, Col.4, lines 27-49, Also, in creating the storage preparation model 118, data 114 may be analyzed to determine whether the data 114 may be compressed using a compression technique … As a result, one compression technique may produce better compression results with some data blocks 108 (i.e., data type) as compared to other compression techniques; Col.10, line 57 – Col.11, line 3; Col.4,lines 50-53, storage preparation models 118 may be created using machine learning ); 
identify the compression algorithm of the plurality of different compression algorithms used to compress at least some of the host application data that is identified by the data model as being in a compressed state (Rocamora, Col.5, lines, 32-48, Specifications for compressing the data blocks 108 may then be obtained from the storage preparation model 118. The specifications may identify a compression technique and a data type to which the compression technique may be applied; Col.8, lines, 3-23); 
determine whether the compression algorithm used to compress the host application data identified as being in the compressed state is likely to yield the greatest compression ratio in comparison with other compression algorithms with which the data model has been trained (Rocamora, Col.4, lines 27-49, Various compression techniques may be tried to identify a compression technique that when applied compresses the data to the smallest size as compared to other compression techniques; Ferranti, [0014]; [0161], [0191]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Rocamora to use machine learning techniques to identify a compression technique that produces the smallest data size and implement the particular machine learning technique in the decision making device 20 (in Ferranti). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Rocamora because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing more effective compression techniques for different type of data in order to reduce data storage space as much as possible (Rocamora, Col.10, line 57 – Col.11, line 3).
Claim 12 has similar limitations as claim 8 and is rejected for the similar reasons.
Regarding claims 2 and 13, taking claim 2 as exemplary, the combination of Ferranti teaches all the features with respect to claim 1 as outlined above. The combination of Ferranti further teaches the apparatus of claim 1 wherein the recommendation engine groups data structures or blocks of the host application data based on similarity of statistical features (Ferranti, [0197], The time-series data may be grouped into set(s) such that all time-series data in a set are sufficiently similar to fulfill a correlation criterion).  
Claim 13 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claims 6 and 17, taking claim 1 as exemplary, the combination of Ferranti teaches all the features with respect to claim 1 as outlined above. The combination of Ferranti further teaches the apparatus of claim 1 wherein the recommendation engine uses the data model to identify a different compression algorithm that projects to yield a better compression ratio (Rocamora, Col.4, lines 27-49, the data 114 may first be divided into data blocks 108 based on boundaries between data regions identified in the data 114 and various data compression techniques may then be tested using the data blocks 108. As a result, one compression technique may produce better compression results with some data blocks 108).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Rocamora to use a machine learning data model to identify a compression technique that produces a smaller compression size than another compression technique. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Rocamora because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing more effective compression techniques for different type of data in order to reduce data storage space (Rocamora, Col.10, line 57 – Col.11, line 3).
Claim 17 has similar limitations as claim 6 and is rejected for the similar reasons.

Claims 3, 7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferranti, More, and Rocamora as applied to claims 3 and 14 respectively above, and further in view of Constantinescu et al. (US 2019/0235758), hereinafter Constantinescu.
Regarding claims 3 and 14, taking claim 3 as exemplary, the combination of Ferranti teaches all the features with respect to claim 2 as outlined above. The combination of Ferranti does not explicitly teach the apparatus of claim 2 wherein the recommendation engine prompts compression of all data structures or blocks in a group with a single compression algorithm, as claimed.
However, the combination of Ferranti in view of Constantinescu teaches the apparatus of claim 2 wherein the recommendation engine prompts compression of all data structures or blocks in a group with a single compression algorithm (Constantinescu, [0042], compression group is a quantity of data blocks that are compressed together based on the space management action to be performed … Following a determination that the whole compression group is present in the buffer at step (206), a space management action including a first compression technique is applied to the file data in-line with the storage of the file data in data storage (212)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to use one single compression algorithm to compress a group of correlated data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Constantinescu because it improves efficiency and performance of the system disclosed in the combination of Ferranti by balancing performance of a compression technique and storage space savings in data storage based on an access characteristic (Constantinescu, [0004]).
Claim 14 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 7 and 18, taking claim 7 as exemplary, the combination of Ferranti teaches all the features with respect to claim 1 as outlined above. The combination of Ferranti further teaches the apparatus of claim 1 wherein the recommendation engine prompts uncompressing and grouping of a data structure or block in response to identifying a different compression algorithm that projects to yield a better compression ratio (Constantinescu, [0032], compression technique1 (CT1) (114 a) and/or compression technique2 (CT2) (114 b); [0033], CT2 (114 b) has a first compression ratio higher than a second compression ratio of CT1 (114 a); [0044], following a determination that the file data is in an improper state of compression at step (310), a space management action is dynamically selected (312). The dynamic selection is based on the state of compression of the file data determined at step (308) and the temperature of the file data determined at step (306). For example, … for “cold” data in a first compressed state a second re-compression action is chosen, including a de-compression action utilizing the first compression technique and a compression action utilizing the second compression technique; Rocamora, Col.4, lines 27-4;  Col.10, line 57 – Col.11, line 3).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to decompress compressed data and recompress the decompressed data with a different compression algorithm for better compression size. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Constantinescu because it improves efficiency and performance of the system disclosed in the combination of Ferranti by balancing performance of a compression technique and storage space savings in data storage based on an access characteristic (Constantinescu, [0004]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Rocamora to use a machine learning data model to identify a compression technique that produces a better compression size than another compression technique. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Rocamora because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing more effective compression techniques for different types of data in order to reduce data storage space (Rocamora, Col.10, line 57 – Col.11, line 3).
Claim 18 has similar limitations as claim 7 and is rejected for the similar reasons.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferranti, More, Rocamora, and Constantinescu as applied to claims 3 and 14 respectively above, and further in view of Rohr et al. (US 8,555,018), hereinafter Rohr.
Regarding claims 4 and 15, taking claim 4 as exemplary, the combination of Ferranti teaches all the features with respect to claim 3 as outlined above. The combination of Ferranti further teaches the apparatus of claim 3 wherein the data model has been trained to recognize encryption state and the recommendation engine uses the data model to identify the encryption state of the host application data stored on the non-volatile storage (Ferranti, [0164], The compression and, if applicable, encryption methods can be tailored by the decision making device 20 to the data originating from the data sources 31, 32, 33 and the queries of the analysis device 50 during analytics) and groups uncompressed and unencrypted data structures or blocks of the host application data based on similarity of statistical features and prompts compression and encryption of all the data structures or blocks in the group with the single compression algorithm and a single encryption algorithm.
The combination of Ferranti does not explicitly teach groups uncompressed and unencrypted data structures or blocks of the host application data based on similarity of statistical features and prompts compression and encryption of all the data structures or blocks in the group with the single compression algorithm and a single encryption algorithm, as claimed.
However, the combination of Ferranti in view of Rohr teaches groups uncompressed and unencrypted data structures or blocks of the host application data based on similarity of statistical features (Rohr, Col.4, line 58 – Col.5, line 33, the speed of one or more comparable CRUD operations are fastest with the hot data storage 216, the slowest with the cold data storage 220 …  While the example shows three performance-based tiers of data storage (hot, warm, cold) … where the encrypted and/or compressed data is part of one tier of storage while the unencrypted and/or uncompressed data is part of another tier; Note – Data storages are classified as hot, ware, and cold in accordance with the performance characteristics since hot data needs to be accessed with the lowest latency. Since storing encrypted and compressed data in a different storage tier from unencrypted and compressed/encrypted data reduces the speed at which data is accessed, a person of ordinary skill in the art would conclude that uncompressed and unencrypted data should be stored in hot storages for quicker access.) and prompts compression and encryption of all the data structures or blocks in the group with the single compression algorithm and a single encryption algorithm (Constantinescu, [0034], the file data is considered “hot” and the file data should be in a first state of compression based on parameter (128 b). Contrastingly, if the determined access characteristic is below the threshold (128 a), the file data is considered “cold” and the file data should be in a second state of compression based on parameter (128 c); [0043], [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Rohr to include an encrypted state with compressed state and an unencrypted state with uncompressed state for data stored in storages. As such, compressed and encrypted data are stored in a different tier from uncompressed and unencrypted data. When a scan process is performed by AC Engine, the unencrypted and uncompressed data can be identified as hot, warm, or cold and compressed/encrypted accordingly. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Rohr because it improves efficiency of the system disclosed in the combination of Ferranti by storing data in accordance to performance characteristics of both data storage and the data being stored (Rohr, Col.4, line 58 – Col.5, line 33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to use one single compression algorithm to compress a group of correlated data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Constantinescu because it improves efficiency and performance of the system disclosed in the combination of Ferranti by balancing performance of a compression technique and storage space savings in data storage based on an access characteristic (Constantinescu, [0004]).
Claim 13 has similar limitations as claim 4 and is rejected for the similar reasons.

Claims 8-11 and 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferranti, More and Rocamora as applied to claims 1 and 12 respectively above, and further in view of Arelakis et al. (US 2019/0034334), hereinafter Arelakis.
Regarding claims 8 and 19, taking claim 8 as exemplary, the combination of Ferranti teaches all the features with respect to claim 1 as outlined above. The combination of Ferranti does not explicitly teach the apparatus of claim 1 wherein the data model is trained to recognize compression state using statistical features, as claimed.
However, the combination of Ferranti in view of Arelakis teaches the apparatus of claim 1 wherein the data model is trained to recognize compression state using statistical features (Arelakis, [0010]; [0019], There are various ways to compress data effectively in said subsystems using entropy-based variable-length encoding and one such way is by using Huffman encoding; [0099], The decompressed data block generator reads the C-Status Mask in every value decompression step to decide whether the current value of the compressed data block 1510 is compressed or uncompressed in order to decide the correct data path. If the C-Status Mask bit is 1 (i.e., current value is compressed) … On the other hand, if the C-Status Mask bit is 0 (i.e., the value is uncompressed)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Arelakis to include entropy-based variable length encoding as one of the compression techniques (in Rocamora). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Arelakis because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing entropy-based variable length encoding for compression efficiency (Arelakis, [0010]).
Claim 19 has similar limitations as claim 8 and is rejected for the similar reasons.
Regarding claims 9 and 20, taking claim 9 as exemplary, the combination of Ferranti teaches all the features with respect to claim 9 as outlined above. The combination of Ferranti further teaches the apparatus of claim 8 wherein the statistical features comprise one or more of entropy (Arelakis, [0010], [0019]), Chi square test, Pearson's correlation coefficient, mean, median, mode, standard deviation, skewness, and kurtosis.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Arelakis to include entropy-based variable length encoding as one of the compression techniques (in Ferranti). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Arelakis because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing entropy-based variable length encoding for compression efficiency (Arelakis, [0010]).
Claim 20 has similar limitations as claim 9 and is rejected for the similar reasons.
Regarding claim 10, the combination of Ferranti teaches all the features with respect to claim 9 as outlined above. The combination of Ferranti further teaches the apparatus of claim 9 wherein the statistical features further comprise data structure type ( Arelakis, [0126], “Compressed” array) and data structure size (Arelakis, [0126], array index).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Arelakis to include a data structure type and data structure size information in the model in Ferranti. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Arelakis because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing entropy-based variable length encoding for compression efficiency (Arelakis, [0010]).
Regarding claim 11, the combination of Ferranti teaches all the features with respect to claim 10 as outlined above. The combination of Ferranti further teaches the apparatus of claim 10 wherein the data structure comprises at least one of files, lists, arrays (Arelakis, [0126], “Compressed” array), stacks, queues, and trees.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Arelakis to include a data structure type of array (in Ferranti). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Arelakis because it improves efficiency of the storage system disclosed in the combination of Ferranti by providing entropy-based variable length encoding for compression efficiency (Arelakis, [0010]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferranti et al. (US 2022/0245096), hereinafter Ferranti in view of Constantinescu et al. (US 2019/0235758), hereinafter Constantinescu, and further in view of Rohr et al. (US 8,555,018), hereinafter Rohr.
Regarding claim 21, Ferranti teaches a data storage system configured to independently identify compression state of stored data and compress that data, comprising: 
at least one compute node (Ferranti, Fig.1, decision making device 20) that manages access to non-volatile storage (Ferranti, [0140], The storage device(s) 41, 42, 43 may include a non-volatile storage medium; [0147], the manner in which data is processed at the data sources 31, 32, 33 prior to outputting the data is determined by a decision making device 20), the compute node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage;
a machine learning data model (Fig.4, model/profile 36; [0142], an analysis device 50. The analysis device 50 may be operative to retrieve stored data from the storage device(s) 41, 42, 43 for further analysis; Note – data model is the combination of model/profile and analysis device) that has been trained to recognize, from compressed data (Ferranti, [0074], execute the machine learning algorithm to generate an update of a data model or profile associated with a data source.; [0147], The decision making device 20 employs a machine learning algorithm; [0148], the decision making device 20 may generate profiles or models for data compression; [0159], A machine learning method is used to update the models 25 with new data), compression state (Ferranti, [0177], The data model or profile may determine the uncompressing algorithm that must be applied to the stored compressed data) and encryption state (Ferranti, [0164], The compression and, if applicable, encryption methods can be tailored by the decision making device 20 to the data originating from the data sources 31, 32, 33 and the queries of the analysis device 50 during analytics.); and 
a recommendation engine that: 
uses the machine learning data model to analyze the host application data stored on the non-volatile storage to identify the compression state and encryption state of data structures or blocks of the host application data stored on the non-volatile storage (Ferranti, [0150], The interface 22 may optionally be operative to receive information from the analysis device 50 and/or from the data sources 31, 32, 33 and/or from the storage device(s) 40. The received information may allow the decision making device 20 to determine, using a suitable quality metric (such as compression and/or loss incurred during compression and/or quality of the results generated by the analysis device 50) in dependence on the compression that is being applied by the data sources, whether and how a machine learning algorithm for selecting the compression technique is to be modified; [0164]); 
groups data structures or blocks of the host application data that are uncompressed and unencrypted into at least one group based on similarity of statistical features; and 
compresses all data structures or blocks in the group with a single compression algorithm.  
Ferranti teaches a computer node manages data stored in non-volatile storages, nevertheless, Ferranti does not explicitly teach the computer node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage, as claimed. Ferranti also does not explicitly teach groups data structures or blocks of the host application data that are uncompressed and unencrypted into at least one group based on similarity of statistical features; and compresses all data structures or blocks in the group with a single compression algorithm, as claimed.
However, Ferranti in view of Constantinescu teaches at least one compute node (Constantinescu, Fig.1, server 102) that manages access to non-volatile storage (Constantinescu, Fig.1, storage 116; [0059], storage system (834) can be provided for reading from and writing to a non-removable, non-volatile magnetic media), the compute node configured to respond to commands from host nodes to access host application data stored on the non-volatile storage (Constantinescu, [0027], For example, manager (132) supports a read request for file data, such as file data (118) and/or (120) from data storage D0 (116). In one embodiment, manager (132) supports a read request for file data from data storage D1 (122), D2 (124), and/or D3 (126). Similarly, manager (132) supports a write request including writing file data (130) from buffer (110) to data storage, such as D0 (116) and in one embodiment, to data storage D1 (122), D2 (124), and/or D3 (126); [0025], Server0 (102) is shown configured with a processor (104) in communication with a memory (106); [0027], manager (132) is stored in memory (106) for execution by processing unit (104)); 
groups data structures or blocks of the host application data that are uncompressed and unencrypted into at least one group based on similarity of statistical features (Constantinescu, [0031], and access characteristics for groups of blocks; [0049], The access characteristic of the compression group that the data was written to is determined (504). In one embodiment, the determination at step (504) is an aggregation of access characteristics of two or more file data within the compression group); and 
compresses all data structures or blocks in the group with a single compression algorithm (Constantinescu, [0042], compression group is a quantity of data blocks that are compressed together based on the space management action to be performed … Following a determination that the whole compression group is present in the buffer at step (206), a space management action including a first compression technique is applied to the file data in-line with the storage of the file data in data storage (212)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to support host access request on non-volatile storage devices (in Ferranti), group uncompressed data blocks in a group, and use one single compression algorithm to compress the uncompressed data group. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Constantinescu because it improves efficiency and performance of the system disclosed in the combination of Ferranti by balancing performance of a compression technique and storage space savings in data storage based on an access characteristic (Constantinescu, [0004]).
The combination of Ferranti and Constantinescu does not explicitly teach 
group data structures or blocks of the host application data that are uncompressed and unencrypted into at least one group based on similarity of statistical features, as claimed.
However, the combination of Ferranti in view of Rohr teaches a machine learning data model that has been trained to recognize, from compressed data, compression state and encryption state; uses the machine learning data model to analyze the host application data stored on the non-volatile storage to identify the compression state and encryption state of data structures or blocks of the host application data stored on the non-volatile storage; groups data structures or blocks of the host application data that are uncompressed and unencrypted into at least one group based on similarity of statistical features (Rohr, Col.4, line 58 – Col.5, line 33, In an embodiment, the speed of one or more comparable CRUD operations are fastest with the hot data storage 216, the slowest with the cold data storage 220 …  While the example shows three performance-based tiers of data storage (hot, warm, cold) … where the encrypted and/or compressed data is part of one tier of storage while the unencrypted and/or uncompressed data is part of another tier; Note – Data storages are classified as hot, ware, and cold in accordance with the performance characteristics since hot data needs to be accessed with the lowest latency. Since encrypted and compressed data is stored in a different storage tier from unencrypted and compressed/encrypted data reduces the speed at which data is accessed, a person of ordinary skill in the art would conclude that uncompressed and unencrypted data should be stored in hot storages for quicker access).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ferranti to incorporate teachings of Rohr to include an encrypted state with compressed state and an unencrypted state with uncompressed state for data stored in storages. As such, compressed and encrypted data are stored in a different tier from uncompressed and unencrypted data. When a scan process is performed by AC Engine, in Constantinescu, the unencrypted and uncompressed data can be identified as hot, warm, or cold and compressed/encrypted accordingly. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Ferranti with Rohr because it improves efficiency of the system disclosed in the combination of Ferranti by storing data in accordance to performance characteristics of both data storage and the data being stored (Rohr, Col.4, line 58 – Col.5, line 33) 
Regarding claim 22, claim 22 has similar limitations as claims 6 and 7 and claim 22 is rejected for the similar reasons as outlined in claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136